Citation Nr: 1516114	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  14-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the right lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.

5.  Entitlement to an effective date earlier than December 2, 2011, for the grant of service connection for hypertension.

6.  Entitlement to an effective date earlier than December 2, 2011, for the grant of service connection for peripheral vascular disease of the right lower extremity.

7.  Entitlement to an effective date earlier than December 2, 2011, for the grant of service connection for peripheral vascular disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1984 and from August 1990 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2012 and April 2013 rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in December 2014.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.

At his December 2014 hearing, the Veteran raised a challenge to the finality of the July 1993 rating decision based on clear and unmistakable error (CUE). He claims that the RO erred in relying on an inadequate examination before rendering the decision. This claim has not been adjudicated by the RO, and thus is referred to the RO for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher initial ratings for hypertension and peripheral vascular disease of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's coronary artery disease shown to have been manifested by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  No evidence prior to December 2, 2011, may be construed as a formal or informal claim of entitlement to service connection for hypertension.

3.  No evidence prior to December 2, 2011, may be construed as a formal or informal claim of entitlement to service connection for peripheral vascular disease of the right lower extremity.

4.  No evidence prior to December 2, 2011, may be construed as a formal or informal claim of entitlement to service connection for peripheral vascular disease of the left lower extremity.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for coronary artery disease have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for an effective date earlier than December 2, 2011, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2014).

3.  The criteria for an effective date earlier than December 2, 2011, for the grant of service connection for peripheral vascular disease of the right lower extremity have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2014).

2.  The criteria for an effective date earlier than December 2, 2011, for the grant of service connection for peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the issues decided herein, neither the claimant nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

As the December 2012 and April 2013 rating decisions granted service connection for coronary artery disease, hypertension and peripheral vascular disease of the right and left lower extremities, those claims are now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating or effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOCs in January 2014 addressing the downstream increased rating and earlier effective date claims, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating or earlier effective date, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent service treatment records (STRs) and post-service medical records has been completed.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA heart examination in 2011.  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing, and the Board finds that all necessary information was elicited at the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate these issues based on the current record.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Initial Rating for Coronary Artery Disease

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207 -08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected coronary artery disease has been rated 60 percent disabling from December 2, 2011, under 38 C.F.R. § 4.104, Diagnostic Code 7005.   More than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent is rated 60 percent disabling.  Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, private treatment records show the Veteran suffered myocardial infarctions in June 2003, October 2003 and February 2005.  He was diagnosed with coronary artery disease by an October 2004 heart catheterization and underwent triple bypass surgery in February 2005.  

VA treatment records dated in 2011 note that the Veteran was seen in July 2011 for complaints of chest pain.  Tests revealed no evidence of myocardial infarction.  A myocardial perfusion scan in August 2011 was abnormal.  A cardiac catheterization with stent placement was performed in September 2011.

A June 2012 VA echocardiogram shows normal ejection fraction at 60 percent.  There was no evidence of left ventricular hypertrophy.  

The Veteran underwent VA examinations in January and March 2013.  Both examination reports note the Veteran's history of coronary artery disease with no congestive heart failure, cardiac arrthymia, or valve conditions.  On examination, the heart had a regular rhythm and normal heart sounds.  There was no peripheral edema or evidence of cardiac hypertrophy.  A nontender, stable surgical scar was noted.  In January 2013, interview-based METs testing revealed fatigue at greater than 3-5 METs.  EKG revealed bradycardia, rate 50, rightward axis.  In March 2013, interview-based METs testing revealed dyspnea at greater than 3-5 METs.  EKG was normal

An April 2013 rating decision granted service connection for coronary artery disease, status post myocardial infarction and triple coronary bypass surgery with residual surgical scar, secondary to service-connected hypertension; an initial 60 percent rating was assigned, effective December 2, 2011.  The Veteran disagreed with the rating assigned.

A June 2013 VA outpatient treatment record notes that the coronary artery disease was "stable" on medication.  The Veteran reported that his primary exercise was walking.  He was advised to watch his diet and exercise while sitting in a chair five times a week.  See VVA.

During a December 2014 Board hearing, the Veteran testified that he had shortness of breath and chest pain while at rest.  He indicated that he was lethargic and napped every day.

For the entire period beginning December 2, 2011, the evidence of record does not demonstrate chronic congestive heart failure with a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  As noted above, the left ventricular ejection fraction was well above 30 percent for the period of the appeal.  Thus, the next higher schedular rating of 100 percent must be denied. 

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his heart disorder disability such as fatigue, chest pain, or shortness of breath.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected heart disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

As the preponderance of the evidence is against a higher schedular rating at any time during the period at issue, the benefit-of-the-doubt standard of proof does not apply.  See Fenderson, supra; 38 U.S.C.A. § 5107 .


Earlier Effect Date

 Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

The Court discussed the case law and regulations regarding the scope of a veteran's claim in DeLisio v. Shinseki, 25 Vet. App. 45 (2011). In relevant part, the Court stated that a claim for VA benefits requires '(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.'  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability.'  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally 'is only competent to identify and explain the symptoms that he observes and experiences.'  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

Moreover, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within 1 year from the date of such notification, compensation may not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  This provision applies to original applications, formal or informal, and to applications for reopening.  See 38 C.F.R. § 3.109(a)(2). 

If a formal claim (VA Form 21-526) "is returned within one year of its receipt," then the effective date for the award of service connection "will be the date of the informal claim"; if the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103(b); 38 C.F.R. § 3.155).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).

The Veteran stated that his hypertension and peripheral vascular disease first manifested during his military service.  He noted that he had been awarded service connection for superventricular tachycardia (also manifested in service) effective August 1992, based on a claim submitted in 1993.  Therefore, he maintains that his hypertension and peripheral vascular disease also should have been granted effective August 1992.  See January 2013 Notice of Disagreement, December 2014 hearing transcript.

The record shows that the Veteran submitted his original claim for service connection for "heart palpitations" in July 1993.  A March 1994 rating decision granted service connection for superventricular tachycardia, effective August 1, 1992.

The Veteran's service connection claim for hypertension and peripheral vascular disease was received by VA on December 2, 2011.  In a December 2012 rating decision, the RO granted service connection for hypertension, effective December 2, 2011.  The RO also granted service connection for peripheral vascular disease of the right and left lower extremities as secondary to hypertension, each effective December 2, 2011.  Of record at the time of the rating decision was a December 2011 VA examination report, which includes opinions that the Veteran's current hypertension is at least as likely as not related to three elevated blood pressure readings noted in service and his peripheral vascular disease is at least as likely as not related, at least in part, to his hypertension.  In a November 2011 opinion, the Veteran' s private physician opined that his peripheral vascular disease was more likely than not present at the time of his superventricular tachycardia diagnosis in service.

In light of the VA examiner's opinion, which was relied on by the RO in granting the claim, there is no material dispute that entitlement to service connection for hypertension arose during service.  Arguably, although not relied upon by the RO, the November 2011 private opinion supports  the proposition that entitlement to service connection for peripheral vascular disease also arose during service.  As this will necessarily be the earlier date, an effective date cannot be assigned until a later date on which the Veteran filed a claim for the disability.  See 38 C.F.R. § 3.400(b)(2).  Accordingly, the material issue in dispute in this appeal concerns the date of claim element.

The Board must consider whether any evidence of record prior to December 2, 2011, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for hypertension and/or peripheral vascular disease.  

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for hypertension and/or peripheral vascular disease, no document submitted prior to December 2, 2011, indicates an intent to pursue a claim of entitlement to service connection for these disabilities.  The Veteran has not asserted that he ever filed a claim for these disabilities prior to December 2, 2011.  Instead, as noted above, he has indicated that since he was diagnosed with hypertension in service and his private physician has concluded the onset of peripheral vascular disease to be during service, his effective date for these disabilities should be August 1992 (immediately following separation).  The Board finds that the July 1993 claim does not constitute informal claims of entitlement to service connection for hypertension or peripheral vascular disease.  The symptom of palpitations was specifically identified as the benefit sought.  When read in the totality of the evidence, it is apparent to the Board that the Veteran was specifically claiming service connection superventricular tachycardia only. 

To the extent that the Veteran argues that under Clemons his claim for palpitations should have been more expansively interpreted to include claims for hypertension and/or peripheral vascular disease, the Board disagrees. Initially, the Board notes that Clemons was decided in 2009 many years after 1993, and thus, its findings could not be binding on any decision made by the RO at that time. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Further, even if Clemons was interpreted to be retroactive, there is no indication in the record at the time the RO adjudicated the claim for palpitations that the Veteran had either hypertension or peripheral vascular disease. These diagnoses did not come about until years later. Under Clemons, the Veteran was not required to know the appropriate diagnosis of the mental condition he suffered from, and the Court found that his claim could not be limited to the psychiatric diagnosis he identified given that he was a lay person and could not accurately diagnose his disability. Thus, the Court determined that VA was obligated to adjudicate the mental health condition he had, and not the one he may have mistakenly identified due to his lack of knowledge.  In the present case, even if peripheral vascular disease and hypertension could be considered sufficiently related to tachycardia/palpitations to require that they be adjudicated if diagnosed in the record at the time of the claim for palpitations, there is no diagnosis of either of these conditions in the record at that time that would trigger any obligation on the part of the RO to take any action under Clemons. 

The Board acknowledges that private medical records do in fact show the Veteran was diagnosed with and treated for hypertension in 2003 and peripheral vascular disease in 2004, prior to his 2011 effective date.  However, there is no evidence in these medical records that at this time he was seeking service connection for hypertension or peripheral vascular disease at that time.  The Board emphasizes that a claim must identify the benefit sought and indicate an intent to seek benefits; the mere reference in medical treatment records to that disability is not a claim.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  For this reason, these records cannot serve as an earlier claim.  38 C.F.R. § 3.157; KL v. Brown, 5 Vet. App. 205, 208 (1993).  In sum, the private medical records associated with the claims file provide no basis for an award of service connection for hypertension or peripheral vascular disease prior to December 2, 2011.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  While the Board remains sympathetic to the Veteran and does not question the sincerity of his belief that he is entitled to earlier effective dates for his hypertension and peripheral vascular disease, the Board cannot grant the claim and instead is constrained to follow the applicable provisions of the law.


ORDER

A rating in excess of 60 percent for coronary artery disease is denied.

An effective date earlier than December 2, 2011, for the grant of service connection for hypertension is denied.

An effective date earlier than December 2, 2011, for the grant of service connection for peripheral vascular disease of the right lower extremity is denied.

An effective date earlier than December 2, 2011, for the grant of service connection for peripheral vascular disease of the left lower extremity is denied.


REMAND

Rating for Hypertension

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a December 2012 rating decision (in pertinent part) awarded the Veteran service connection for hypertension and assigned an initial 10 percent rating for the disability.  In a statement received in January 2013, the Veteran essentially submitted a timely NOD as to the rating assigned.  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Ratings for Peripheral Vascular Disease of the Right and Left Lower Extremities

In a December 2012 rating decision, the RO granted service connection for peripheral vascular disease of the right and left lower extremities.  A 20 percent rating has been assigned for each disability.  The most recent VA examination to determine the degree of severity of the Veteran's service-connected peripheral vascular disease was in 2013.  Thereafter, during the December 2014 Board hearing, the Veteran essentially testified that these disabilities had gotten worse.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of these disabilities.  Prior to scheduling the examination, all outstanding treatment records pertinent to these issues should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of any peripheral vascular disease.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected peripheral vascular disease of the right and left lower extremities.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  All information required for rating purposes must be provided by the examiner.  The examiner should opine as to whether the Veteran's service-connected disabilities, to include his peripheral vascular disease, preclude him from engaging in substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.
 
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.
 
4.  Readjudicate the Veteran's claims of entitlement to initial ratings in excess of 20 percent for peripheral vascular disease of the right and left lower extremities.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his attorney and they should be afforded the requisite opportunity to respond. 

5.  Also, issue an appropriate SOC to the Veteran and his attorney in the matter of entitlement to an initial rating in excess of 10 percent for hypertension.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


